Citation Nr: 1530386	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  10-07 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for pseudofolliculitis barbae.

2.  Entitlement to an initial disability rating excess of 10 percent for lumbar strain prior to November 13, 2013, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1975 to August 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In March 2010, the Veteran testified at the RO before a Decision Review Officer (DRO).  The Veteran also provided testimony at a hearing before the undersigned Veterans Law Judge in May 2015.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  Copies of the hearing transcripts have been associated with the claims folder.


FINDING OF FACT

In a May 2015 Board hearing, the Veteran withdrew his appeal seeking an increased initial disability rating for service-connected pseudofolliculitis barbae.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for entitlement to a disability rating in excess of 30 percent for pseudofolliculitis barbae have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by a claimant or by his or her authorized representative.  Id.  During a May 2015 Board hearing, the Veteran indicated that he was satisfied with the February 2014 RO decision which increased the disability rating for his pseudofolliculitis barbae and was only further appealing his claim for an increased rating for his lumbar strain.  Since the claim is withdrawn, there remain no allegations of errors of fact or law for appellate consideration concerning this claim and the Board does not have jurisdiction to review it.  Consequently, the appeal is dismissed.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for pseudofolliculitis barbae is dismissed.


REMAND

The Veteran asserts an increased rating is warranted for his service-connected lumbar strain.  The Board notes that the Veteran was last afforded a VA examination in November 2013.  At that time, there was no tenderness or guarding or muscle spasm of the thoracolumbar spine and straight leg raising test was negative.  The Veteran complained of radicular pain including mild intermittent pain of the left lower extremity.  The examiner found no signs or symptoms of radiculopathy on the right, but noted nerve root involvement of the L4/L5/S1/S2/S3 nerve roots (sciatic nerve) on the left of mild severity.  Subsequent private treatment records include complaints of weakness and paresthesias in the lower extremities and findings of tenderness and spasm.  An October 2014 private treatment record indicated seated and supine straight leg raising was positive for the lower back pain.  In a December 2014 letter, the private physician stated that the Veteran reported low back pain with weakness of the left leg and paresthesia, numbness, and tingling in the bilateral legs.  In a December 2014 private treatment record, seated and supine straight leg raising was positive on the left for the lower back pain.  In an April 2015 letter, the Veteran's private treatment provider noted that the Veteran complained of intermittent low back pain with weakness of the right leg.  As the addition of neurological symptoms suggests a worsening of the Veteran's service-connected lumbar strain, the Board finds another VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's lumbar strain.  All records/responses received should be associated with the claims file.  All efforts to obtain these records should be fully documented, and the facility must provide a negative response if records are not available.  Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records.  Also appropriately notify him if unable to obtain identified records.

2.  Schedule the Veteran for a VA spine examination for evaluation of the service-connected lumbar strain.  The entire claims file, access to Virtual VA, and a complete copy of this remand must be made available to the examiner(s), and the report of the examination(s) should note review of the file.  All appropriate tests should be accomplished, and all clinical findings should be reported in detail.

The VA examiner must identify all current manifestations, to include all orthopedic and  neurological manifestations, of the Veteran's lumbar strain.  The examiner should also specifically indicate whether the Veteran has associated radiculopathy of either lower extremity and the degree of severity of such.  

The examiner should reconcile any opinion with all other clinical evidence of record including recent private medical records submitted in June 2015.  A complete rationale should be provided for any opinion expressed.

3.  Then readjudicate the claim in light of this and all other additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
	S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


